Citation Nr: 0826168	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  95-19 368	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1. Entitlement to a compensable rating for sprain of the 
lumbar spine for the purpose of accrued benefits.

2. Entitlement to a rating higher than 10 percent for 
conversion reaction for the purpose of accrued benefits.

3. Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1940 to April 
1942.  He died in May 1993. The appellant is the surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 1993 of a Department 
of Veterans Affairs (VA) Regional Office (RO), denying 
service connection for the cause of the veteran's death.  The 
claims for accrued benefits were thereafter incorporated as 
part of the appeal.

In September 1997, the Board remanded this case for 
additional development.  Following completion of the 
development, in October 1999, the Board denied a compensable 
rating for sprain of the lumbar spine and a rating higher 
than 10 percent for conversion reaction for the purpose of 
accrued benefits.  Also, the Board denied service connection 
for the cause of the veteran's death, finding that the claim 
was not well grounded under then prevailing legal authority.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  While the case was pending at 
the Court, in December 2000 counsel for the Secretary of VA 
filed a Motion for a Partial Summary Affirmance and Partial 
Remand of the Board's decision.

The Secretary requested that the Court affirm that part of 
the Board's decision, denying the  claim for accrued benefits 
and vacate and remand the part of the decision, denying 
service connection for the cause of the veteran's death 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)).  
By Order dated March 21, 2001, the Court denied the 
Secretary's motion for a partial summary affirmance, and 
vacated the Board's decision of October 1999 in its entirety, 
and remanded the matter for readjudication. 

In December 2001, the Board then remanded the case to the RO 
for additional development.  In May 2003, the Board denied a 
compensable rating for sprain of the lumbar spine and a 
rating higher than 10 percent for conversion reaction for the 
purpose of accrued benefits and denied service connection for 
the cause of the veteran's death.  On appeal of the Board's 
decision to the Court, in August 2004, the Court again 
vacated and remanded the Board's decision for readjudication.  
In March 2008, the United States Court of Appeals for the 
Federal Circuit lifted the stay of the proceedings, summarily 
affirmed the judgment of the Court. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC, to comply with the Court's Order 
entered in August 2004. 


REMAND

In its Order in August 2004 Order, the Court vacated and 
remanded the matter to the Board to provide the appellant 
with proper notice in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Court held that the VCAA 
notice of March 2002 did not notify the appellant of who is 
responsible for obtaining the evidence necessary to 
substantiate her claims and did not request the appellant 
provide any evidence in her possession that pertained to the 
claim of service connection for the cause of the veteran's 
death and to the claims for increase.  

In May 2008, the regulation implementing the VCAA, 38 C.F.R. 
§ 3.159(b)(1), was amended and removed the provision that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertained to the claims.  The 
amendment, effective May 30, 2008, applies to claims pending 
before VA on or filed after the effective date of the rule.  

Although the revised regulation eliminates in part, the legal 
authority, for the Court's Order, as the claims are remanded 
for VCAA compliance on other grounds, and as the Court's 
Order is the law of the case, the Board will not seek leave 
of the Court for an amended Order as compliance not does 
cause any additional burden on VA. 

Also, since the Court's Order in August 2004, there have been 
other precedent opinions of the Court, pertaining to VCAA 
notice, which also apply to this case. 

In compliance with the Court's Order of August 2004 and other 
precedent opinions of the Court, pertaining to VCAA notice, 
the case is remanded for the following:

1. Ensure VCAA compliance with the 
following:  

a). Notify the appellant that VA will 
obtain service records, service 
treatment records, VA records, and 
records of other Federal agencies, 
and that she could submit other 
records not in the custody of a 
Federal agency, such as private 
medical records, or with her 
authorization VA will make a 
reasonable effort to obtain any such 
records she identifies on her behalf, 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 

b). Notify the appellant to submit 
any evidence in her possession that 
pertained to the claims, 
Pelegrini v. Principi, 18 Vet. App. 
112 (2004); 



c). Notify the appellant of the 
provisions for the effective date of 
the claims and the degree of 
disability assignable,  
Dingess v. Nicholson, 19 Vet. App. 
473; 

d). On the claims for increase, 
notify the appellant of evidence 
demonstrating a worsening or increase 
in severity of the disabilities and 
the effect that worsening had on the 
veteran's employment and daily life, 
and general notice of the criteria of 
the Diagnostic Code under which the 
disabilities were rated, which 
consisted of a specific measurement 
or test result, Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

e). On the claim for the cause of 
the veteran's death, notify the 
appellant that the veteran was 
service-connected for sprain of the 
lumbar spine and conversion reaction 
at the time of his death; an 
explanation of the evidence and 
information required to substantiate 
the claim of cause of death based on 
the service-connected disabilities, 
that is, the disabilities, 
singularly or collectively, caused 
or contributed to the cause of the 
veteran's death; and an explanation 
of the evidence and information 
required to substantiate the claim 
based on heart failure and renal 
failure, secondary to diabetic 
glomerulosclerosis, which were  
listed on the death certificate, 
which were not yet service-
connected, Hupp v. Nicholson, 
21 Vet. App. 342 (2007). 

2. After the above is completed, 
adjudicate the claims.  If any benefit 
sought remains denied, provide the 
appellant a supplemental statement of the 
case and return the case to the Board 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

